DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, 10-11, 17 and 19-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Tanaka (10,547,824).
Regarding claims 1, 10 and 19 Tanaka discloses,
 	Acquiring a first image acquired by a depth sensor (block 4b, depth image) and a second image acquired by an image sensor (note fig. 4a, photograph image); determining a scene type according to the first image and the second image (note col.  9 lines 66- col 10 lines 1, examiner interpret statistic T as type, statistic T can also be determined by other calculation, such as further adding a weight expressed 

Regarding claims 2 and 11 Tanaka discloses,
 	Identifying a region of interest from the second image (note col. 5 lines 20-30, information of object form photograph image); 
 	Determining a depth (fig. 1, block 132, depth map generation unit) and a confidence coefficient (note fig. 1, block 133, confidence coefficient data calculation unit) of the depth corresponding to each pixel unit in the region of interest according to the first image (col. 7 lines 11-25, confidence coefficient data calculation unit 133 acquires photographed image data and depth image data); and
 	Determining the scene type according to the depth and the confidence coefficient of the depth corresponding to each pixel unit in the region of interest (col. 8 lines 50- col. 9 lines 2, statistical T is determine of pixel in object from depth image calculate confidence coefficient).

Regarding claims 8, 17 and 20 Tanaka discloses, 
 	Adjusting operating parameters of a depth sensor according to the scene type (note col. 6 lines 11-15, cites storage storing parameters of image apparatus).

Allowable Subject Matter
Claims 3-7, 9, 12-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 3-7, 9, 12-16 and 18. Regarding claims 3 and 12, prior art could not be found for the 
Regarding claims 9 and 18, prior art could not be found for the features wherein adjusting the operating parameters of the depth sensor according to the scene type, comprises: querying an operating parameter table according to the scene type to obtain corresponding frequency and power; and adjusting the operating parameters of the depth sensor to the queried frequency and power.  These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.D.
May 17, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664